Order entered June 24, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00821-CR

                             TIMOTHY JAMES TAYLOR, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-80945-2012

                                            ORDER
        The Court REINSTATES the appeal.
        On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Pam
Lakatos; (3) counsel’s explanation for the delay in filing appellant’s brief is health issues and a
personal issues; and (4) counsel indicated she needed three weeks from the June 8, 2015 findings
to file appellant’s brief.
        We ORDER appellant to file his brief by JULY 13, 2015.
        We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE